UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7168


CHAUNCEY BENNETT,

                    Plaintiff - Appellant,

             v.

WARDEN JOHN WOLFE; LIEUTENANT RUBY WHITE; LIEUTENANT
VALERIE STYLES; LIEUTENANT TROXELL; STEPHEN T. MOYER,
Secretary,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-00302-JKB)


Submitted: December 20, 2017                                      Decided: January 11, 2018


Before TRAXLER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey Demetrius Bennett, Appellant Pro Se. Teresa Marie Kelly, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chauncey Demetrius Bennett appeals the district court’s order granting summary

judgment to defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Bennett v. Wolfe, No. 1:17-cv-00302-JKB (D. Md.

Aug. 18, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2